By the Court. Woodruff, J.
I do not think an amendment of the judgment record in this case was necessary. The Code provides that on filing a transcript of a judgment'of the Marine Court, the same shall be enforced in the same manner as, and shall “ be deemed,” a judgment of this court. The court have therefore the same power to allow a set-off of such a judgment without amending the judgment of affirmance, as they have after such amendment is made. Nevertheless, the power of the court to amend, either before or after judgment, is ample and is in the discretion of the court to be exercised when the ends of justice require it, and the judgment of affirmance having been erroneously entered through mistake, and no injustice to the appellant being possible, I see no reason for refusing the amendment if desired.
The propriety of the set-off granted at special term seems to me very clear. The court would not.allow a set-off to the prejudice of an assignee of the judgment, but when the assignee himself is in substance the moving party, coming into court as the attorney for the plaintiff, and urging the motion, his alleged interest in the judgment forms no objection. The defendant is in no wise prejudiced.
The order appealed from should be affirmed, with $10 costs.
Ordered accordingly.